Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 1st day of
January, 2005, by and between INLAND REAL ESTATE CORPORATION, a Maryland
corporation (the “Company”), and Mark Zalatoris (the “Executive”).

 

RECITALS:

 

A.                                   The Company is a real estate investment
trust which owns, operates and acquires neighborhood retail centers and
community centers within a 400 mile radius of its headquarters in Oak Brook,
Illinois (the “Business”).

 

B.                                     Executive has served as the Company’s
Operating Officer pursuant to an employment agreement, dated as of June 15,
2001, by and between the Company and Executive and during his employment
thereunder, Executive has demonstrated certain unique and particular talents and
abilities with regard to the Business.

 

C.                                     The Company desires to continue to assure
itself of the availability of the talents and abilities of Executive, by
entering into a new employment agreement to become effective January 1, 2005.

 

D.                                    Executive desires to continue to be
employed by the Company, subject to the terms, conditions and covenants
hereinafter set forth.

 

E.                                      As a condition for the Company to enter
into this Agreement, Executive has agreed to restrict his ability to enter into
competition with the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, Executive and the Company hereby agree as
follows:

 


ARTICLE I
EMPLOYMENT

 


1.1                                                                           
EMPLOYMENT.


 


(A)                                  THE COMPANY HEREBY EMPLOYS AND ENGAGES
EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT, UPON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.  EFFECTIVE AS OF JANUARY 1, 2005 (THE
“EFFECTIVE DATE”), EXECUTIVE SHALL SERVE AS EXECUTIVE VICE PRESIDENT, CHIEF
OPERATING OFFICER AND TREASURER, WITH DUTIES COMMENSURATE WITH SUCH POSITION AND
SUCH OTHER DUTIES AND RESPONSIBILITIES AS ASSIGNED FROM TIME TO TIME BY THE
COMPANY.


 


(B)                                 IN ADDITION, EXECUTIVE SHALL PROVIDE ADVICE,
CONSULTATION AND SERVICES TO ANY OTHER ENTITIES WHICH CONTROL, ARE CONTROLLED BY
OR ARE UNDER COMMON CONTROL WITH THE COMPANY NOW OR IN THE FUTURE (TOGETHER
“AFFILIATES”), AS MAY BE REQUESTED BY THE COMPANY.


 


1.2                                                                           
ACTIVITIES AND DUTIES DURING EMPLOYMENT.  EXECUTIVE REPRESENTS AND WARRANTS TO
THE COMPANY THAT HE IS FREE TO ENGAGE IN FULL-TIME EMPLOYMENT WITH THE COMPANY,
AND THAT HE HAS NO PRIOR OR OTHER COMMITMENTS OR OBLIGATIONS OF ANY KIND TO
ANYONE ELSE WHICH WOULD HINDER OR INTERFERE WITH HIS ACCEPTANCE OF HIS
OBLIGATIONS UNDER THIS AGREEMENT, OR THE

 

--------------------------------------------------------------------------------


 


EXERCISE OF HIS REASONABLE COMMERCIAL EFFORTS AS AN EMPLOYEE OF THE COMPANY. 
DURING THE EMPLOYMENT TERM (AS DEFINED BELOW), EXECUTIVE AGREES:


 


(A)                                  TO FAITHFULLY SERVE AND FURTHER THE
INTERESTS OF THE COMPANY IN EVERY LAWFUL WAY, GIVING HONEST, DILIGENT, LOYAL AND
COOPERATIVE SERVICE TO THE COMPANY AND ITS AFFILIATES;


 


(B)                                 TO COMPLY WITH ALL REASONABLE RULES AND
POLICIES WHICH ARE CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND WHICH, FROM
TIME TO TIME, MAY BE ADOPTED BY THE COMPANY OR ITS AFFILIATES; AND


 


(C)                                  TO DEVOTE ALL OF HIS BUSINESS TIME,
ATTENTION AND EFFORTS TO THE FAITHFUL AND DILIGENT PERFORMANCE OF HIS SERVICES
TO THE COMPANY AND ITS AFFILIATES.


 


ARTICLE II
TERM

 


2.1                                                                           
TERM.  THE TERM OF EMPLOYMENT UNDER THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND SHALL LAST THROUGH AND INCLUDING DECEMBER 31, 2006 (THE
“EMPLOYMENT TERM”) EXCEPT AS THIS AGREEMENT MAY BE TERMINATED AS PROVIDED IN
SECTION 2.2.


 


2.2                                                                           
TERMINATION.  THE EMPLOYMENT TERM AND EMPLOYMENT OF EXECUTIVE MAY BE TERMINATED
AS FOLLOWS:


 


(A)                                  BY THE COMPANY IMMEDIATELY FOR CAUSE (AS
HEREINAFTER DEFINED).


 


(B)                                 BY THE COMPANY IMMEDIATELY WITHOUT CAUSE.


 


(C)                                  AUTOMATICALLY, WITHOUT THE ACTION OF EITHER
PARTY, UPON THE DEATH OF EXECUTIVE.


 


(D)                                 BY EITHER PARTY UPON A DETERMINATION OF
TOTAL DISABILITY (AS HEREINAFTER DEFINED) OF EXECUTIVE.


 


(E)                                  VOLUNTARILY BY EXECUTIVE.


 


(F)                                    BY EXECUTIVE, IMMEDIATELY FOR GOOD REASON
(AS HEREINAFTER DEFINED).


 


(G)                                 ON EXPIRATION OF THE EMPLOYMENT TERM IF NOT
EXTENDED BY THE MUTUAL CONSENT OF THE COMPANY AND EXECUTIVE.


 


2.3                                                                           
DEFINITIONS OF “CAUSE,” “TOTAL DISABILITY,” GOOD REASON” AND “CHANGE OF
CONTROL”.


 


(A)                                  FOR THE PURPOSE OF THIS AGREEMENT, “CAUSE”
SHALL MEAN:  (I) CONDUCT AMOUNTING TO FRAUD, EMBEZZLEMENT, DISLOYALTY OR ILLEGAL
MISCONDUCT IN CONNECTION WITH EXECUTIVE’S DUTIES UNDER THIS AGREEMENT AND AS AN
EMPLOYEE OF THE COMPANY; (II) CONDUCT THAT THE COMPANY REASONABLY BELIEVES HAS
BROUGHT THE COMPANY INTO SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE; (III) FAILURE
TO PERFORM HIS DUTIES HEREUNDER AS REASONABLY DIRECTED BY THE COMPANY AFTER
PROVIDING WRITTEN NOTICE OF THE FAILURE TO EXECUTIVE AND EXECUTIVE HAS FAILED TO
CURE WITHIN TEN DAYS OF RECEIVING NOTICE; (IV) GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT BY THE EXECUTIVE WITH RESPECT TO THE COMPANY, ITS CLIENTS, ITS
EMPLOYEES AND ITS ACTIVITIES; OR (V) MATERIAL BREACH BY THE

 

--------------------------------------------------------------------------------


 


EXECUTIVE OF THIS AGREEMENT OR ANY OTHER AGREEMENT TO WHICH EXECUTIVE AND THE
COMPANY ARE A PARTY OR ANY MATERIAL BREACH BY THE EXECUTIVE OF ANY WRITTEN
POLICY ADOPTED BY THE COMPANY CONCERNING CONFLICTS OF INTEREST, STANDARDS OF
BUSINESS CONDUCT OR FAIR EMPLOYMENT PRACTICES AND ANY OTHER SIMILAR MATTER,
PROVIDED THAT THE COMPANY HAS PROVIDED WRITTEN NOTICE OF THE BREACH TO EXECUTIVE
AND EXECUTIVE HAS FAILED TO CURE THE BREACH WITHIN TEN (10) DAYS OF RECEIVING
NOTICE.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, EXECUTIVE
SHALL BE DETERMINED TO HAVE A “TOTAL DISABILITY” UPON THE DETERMINATION OF A
PHYSICIAN, ACCEPTABLE TO THE COMPANY AND EXECUTIVE THAT EXECUTIVE IS UNABLE, BY
REASON OF ACCIDENT OR ILLNESS, TO SUBSTANTIALLY PERFORM HIS DUTIES OR IS
EXPECTED TO BE IN THE CONDITION FOR PERIODS TOTALING SIX (6) MONTHS (WHETHER OR
NOT CONSECUTIVE) DURING ANY PERIOD OF TWELVE (12) MONTHS.  NOTHING HEREIN SHALL
LIMIT EXECUTIVE’S RIGHT TO RECEIVE ANY PAYMENTS TO WHICH EXECUTIVE MAY BE
ENTITLED UNDER ANY DISABILITY OR EMPLOYEE BENEFIT PLAN OF THE COMPANY OR UNDER
ANY DISABILITY OR INSURANCE POLICY OR PLAN.  DURING A PERIOD OF TOTAL DISABILITY
PRIOR TO TERMINATION HEREUNDER, EXECUTIVE SHALL CONTINUE TO RECEIVE HIS FULL
COMPENSATION (INCLUDING BASE SALARY) AND BENEFITS.


 


(C)                                  “GOOD REASON” WILL MEAN ANY OF THE
FOLLOWING EVENTS WHICH HAVE NOT BEEN CURED WITHIN TEN (10) DAYS FOLLOWING THE
COMPANY’S RECEIPT OF EXECUTIVE’S WRITTEN NOTICE SPECIFYING THE EVENTS OR FACTORS
CONSTITUTING GOOD REASON:


 

(I)                                     THE COMPANY REQUIRES EXECUTIVE TO
RELOCATE HIS PRINCIPAL RESIDENCE TO A LOCATION OUTSIDE THE GREATER CHICAGO
METROPOLITAN AREA IN ORDER TO PERFORM HIS DUTIES AND RESPONSIBILITIES HEREUNDER;

 

(II)                                  THE EXECUTIVE’S BASE SALARY OR OTHER
COMPENSATION AND BENEFITS IS REDUCED TO LESS THAN THE AMOUNT OF THE BASE SALARY
AND OTHER COMPENSATION AND BENEFITS AS SET FORTH IN SECTION 3.1 BELOW; AND

 

(III)                               A MATERIAL BREACH BY THE COMPANY OF THE
PROVISIONS OF THIS AGREEMENT.

 

(IV)                              FOLLOWING A CHANGE OF CONTROL, THE ASSIGNMENT
TO EXECUTIVE OF DUTIES WHICH CONSTITUTE A MATERIAL REDUCTION IN EXECUTIVE’S
TITLE OR AUTHORITY AND WHICH ARE MATERIALLY INCONSISTENT WITH EXECUTIVE’S
POSITION AS CONTEMPLATED BY THIS AGREEMENT.

 


(D)                                 “CHANGE OF CONTROL” SHALL MEAN:


 

(I)                                     THAT THE MEMBERS OF THE COMPANY’S BOARD
OF DIRECTORS AS OF THE DATE OF THIS AGREEMENT FAIL TO CONSTITUTE A MAJORITY OF
THE MEMBERS OF THE BOARD PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A
MEMBER OF THE BOARD WHO IS NOMINATED OR APPOINTED TO THE BOARD SEAT ON THE
RECOMMENDATION AND APPROVAL OF THE COMPANY’S NOMINATING AND CORPORATE GOVERNANCE
COMMITTEE SHALL BE TREATED AS IF HE OR SHE WERE A MEMBER OF THE BOARD AS OF THE
DATE OF THIS AGREEMENT;

 

(II)                                  THE DISPOSITION BY THE COMPANY OF ALL, OR
SUBSTANTIALLY ALL, OF THE ASSETS OF THE COMPANY;

 

(III)                               THE TERMINATION AND LIQUIDATION OF THE
COMPANY.

 

--------------------------------------------------------------------------------


 


ARTICLE III
COMPENSATION AND BENEFITS

 


3.1                                                                           
COMPENSATION.


 


(A)                                  BASE SALARY.  DURING THE EMPLOYMENT TERM,
THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY OF $275,000 PER ANNUM.


 


(B)                                 ANNUAL INCENTIVE BONUS.  THE COMPANY SHALL,
IN ADDITION TO EXECUTIVE’S BASE SALARY, PAY EXECUTIVE AN ANNUAL INCENTIVE BONUS,
WHICH SHALL BE PAYABLE WITHIN 120 DAYS OF THE END OF EACH FISCAL YEAR IN
ACCORDANCE WITH THE FORMULA SET FORTH ON EXHIBIT A, ATTACHED HERETO AND MADE A
PART HEREOF.


 


(C)                                  ANNUAL LONG TERM SHARE AWARD.  NO LATER
THAN APRIL 30 OF EACH FISCAL YEAR DURING THE EMPLOYMENT TERM, THE COMPANY SHALL
GRANT EXECUTIVE AN ANNUAL LONG TERM SHARE AWARD CONSISTING OF SHARES OF THE
COMMON STOCK OF THE COMPANY (“LONG TERM SHARES”), SUBJECT TO THE CONDITIONS SET
FORTH BELOW AND IN ACCORDANCE WITH THE SCHEDULE SET FORTH ON EXHIBIT B, ATTACHED
HERETO AND MADE A PART HEREOF.  TWENTY PERCENT (20%) OF ANY LONG TERM SHARES
GRANTED HEREUNDER SHALL VEST ON EACH SUCCESSIVE YEARLY ANNIVERSARY OF THE GRANT
OF THE LONG TERM SHARES.


 

(I)                                     EXECUTIVE SHALL BE THE RECORD OWNER OF
ANY LONG TERM SHARES GRANTED HEREUNDER PROVIDED THAT, ANY LONG TERM SHARES WHICH
HAVE NOT YET VESTED SHALL BE FORFEITED AND REDEEMED BY THE COMPANY, AND WITHOUT
ANY FURTHER ACTION ON THE PART OF THE COMPANY OR THE EXECUTIVE IF EXECUTIVE IS
NO LONGER EMPLOYED BY THE COMPANY FOR ANY REASON, OTHER THAN IN CONNECTION WITH
A TERMINATION AS DESCRIBED IN SECTION 2.2 (B), (C) OR (D).  EXECUTIVE MAY NOT
SELL, TRANSFER, HYPOTHECATE, PLEDGE OR ASSIGN ANY LONG TERM SHARES WHICH HAVE
NOT VESTED.

 

(II)                                  UPON THE OCCURRENCE OF ANY FORFEITURE OF
LONG TERM SHARES, EXECUTIVE SHALL IMMEDIATELY TAKE ALL ACTIONS NECESSARY TO
PERMIT THE COMPANY TO REDEEM ANY FORFEITED LONG TERM SHARES.

 

(III)                               UNLESS FORFEITED, EXECUTIVE MAY EXERCISE ALL
RIGHTS OF A STOCKHOLDER, INCLUDING THE RIGHT TO VOTE AND RECEIVE DIVIDENDS WITH
RESPECT TO ANY LONG TERM SHARES GRANTED EXECUTIVE.

 

(IV)                              IF THE COMPANY SHALL FILE A REGISTRATION
STATEMENT (OTHER THAN A REGISTRATION STATEMENT ON FORM S-4, S-8 OR S-3 OR ANY
SUCCESSOR FORM) WITH THE SECURITIES AND EXCHANGE COMMISSION WHILE ANY VESTED
LONG TERM SHARES ARE OUTSTANDING, THE COMPANY SHALL GIVE EXECUTIVE AT LEAST 30
DAYS PRIOR WRITTEN NOTICE OF THE FILING OF SUCH REGISTRATION STATEMENT.  IF
REQUESTED BY EXECUTIVE IN WRITING WITHIN 20 DAYS AFTER RECEIPT OF ANY SUCH
NOTICE, THE COMPANY SHALL, AT THE COMPANY’S SOLE EXPENSE (OTHER THAN THE FEES
AND DISBURSEMENTS OF COUNSEL FOR EXECUTIVE, AND THE UNDERWRITING DISCOUNTS, IF
ANY, PAYABLE IN RESPECT OF THE VESTED LONG TERM SHARES SOLD BY EXECUTIVE),
REGISTER ALL OR, AT EXECUTIVE’S OPTION, ANY PORTION OF THE VESTED LONG TERM
SHARES REQUESTED BY EXECUTIVE, CONCURRENTLY WITH THE REGISTRATION OF ANY OTHER
SECURITIES. THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO
CAUSE THE REGISTRATION STATEMENT TO BECOME

 

--------------------------------------------------------------------------------


 

EFFECTIVE AS PROMPTLY AS PRACTICABLE.  NOTWITHSTANDING THE FORGOING, IF THE
MANAGING UNDERWRITER OF ANY SUCH OFFERING SHALL ADVISE THE COMPANY IN WRITING
THAT, IN THE OPINION OF THE MANAGING UNDERWRITER, THE DISTRIBUTION OF ALL OR A
PORTION OF THE VESTED LONG TERM SHARES REQUESTED TO BE INCLUDED IN THE
REGISTRATION CONCURRENTLY WITH THE SECURITIES BEING REGISTERED BY THE COMPANY
AND THE SECURITIES OF OTHER HOLDERS OF COMPANY SECURITIES WOULD MATERIALLY
ADVERSELY AFFECT THE DISTRIBUTION OF THE SECURITIES BY THE COMPANY FOR ITS OWN
ACCOUNT, THE COMPANY WILL INCLUDE IN THE REGISTRATION FIRST, THE SECURITIES THAT
THE COMPANY PROPOSES TO SELL, AND SECOND, THE REGISTERABLE SECURITIES REQUESTED
TO BE INCLUDED IN THE REGISTRATION AND OTHER SECURITIES REQUESTED BE INCLUDED IN
THE REGISTRATION BY HOLDERS WHO HAVE REGISTRATION RIGHTS, PRO RATA AMONG THE
HOLDERS.

 

(V)                                 ALL LONG TERM SHARES WHICH MAY BE ISSUABLE
HEREUNDER SHALL BE ISSUED IN RELIANCE UPON THE FOLLOWING REPRESENTATIONS,
WARRANTIES AND AGREEMENTS OF EXECUTIVE, EACH OF WHICH SHALL BE TRUE AND CORRECT
AS OF THE DATE OF ISSUANCE AND EACH OF WHICH SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.

 

(A)                              EXECUTIVE ACKNOWLEDGES THAT ANY LONG TERM
SHARES WHICH MAY BE ISSUABLE HEREUNDER WILL NOT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OR UNDER APPLICABLE STATE SECURITIES LAWS;

 

(B)                                ALL LONG TERM SHARES ISSUABLE TO EXECUTIVE
WILL BE ACQUIRED BY EXECUTIVE SOLELY FOR INVESTMENT PURPOSES AND FOR THE ACCOUNT
OF EXECUTIVE AND NOT AS NOMINEE OR AGENT FOR OTHERS OR WITH A VIEW TO OR FOR
SALE IN CONNECTION WITH ANY DISTRIBUTION, AND EXECUTIVE HAS NOT AND WILL NOT, AT
THE TIME OF ISSUANCE, HAVE ENTERED INTO ANY ARRANGEMENT OR UNDERSTANDING WITH
RESPECT THERETO, EXCEPT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR
OTHERWISE IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS;

 

(C)                                EXECUTIVE ACKNOWLEDGES THAT ANY LONG TERM
SHARES ISSUED HEREUNDER MAY NOT BE TRANSFERRED OR SOLD EXCEPT IN COMPLIANCE WITH
THE REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAW OR EXEMPTIONS
THEREFROM;

 

(D)                               EXECUTIVE ACKNOWLEDGES THAT AN INVESTMENT IN
ANY LONG TERM SHARES IS SUBJECT TO SIGNIFICANT RISK, INCLUDING THE RISKS
DESCRIBED, FROM TIME TO TIME, IN THE COMPANY’S REPORTS ON FORM 10-K.  EXECUTIVE
REPRESENTS AND WARRANTS THAT HE HAS SUCH KNOWLEDGE AND EXPERTISE IN FINANCIAL
AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN
INVESTMENT IN THE LONG TERM SHARES AND THE ABILITY TO BEAR THE ECONOMIC RISK OF
THE INVESTMENT;

 

(E)                                 EXECUTIVE IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501 TO REGULATION D PROMULGATED UNDER THE SECURITIES ACT;

 

(F)                                 EXECUTIVE REPRESENTS AND WARRANTS THAT HE
HAS HAD THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY CONCERNING ITS BUSINESS
AND TO OBTAIN ANY INFORMATION WHICH HE CONSIDERS NECESSARY TO VERIFY THE
ACCURACY OF OR TO AMPLIFY UPON THE COMPANY’S DISCLOSURES AND THAT ALL

 

--------------------------------------------------------------------------------


 

QUESTIONS WHICH HAVE BEEN ASKED HAVE BEEN ANSWERED BY THE COMPANY TO EXECUTIVE’S
SATISFACTION.

 


3.2                                                                           
PAYMENT.  ALL BASE SALARY DUE EXECUTIVE HEREUNDER SHALL BE PAID IN ACCORDANCE
WITH THE GENERAL PAYROLL PAYMENT PRACTICE OF THE COMPANY FOR EXECUTIVE LEVEL
EMPLOYEES; EXCEPT THAT ANY PAYMENT RELATING TO THE TERMINATION OF EXECUTIVE
SHALL BE PAID AS A LUMP SUM PAYMENT WITHIN 15 DAYS OF TERMINATION.


 


3.3                                                                           
BUSINESS EXPENSES.


 


(A)                                  REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL ORDINARY AND NECESSARY BUSINESS EXPENSES INCURRED BY HIM IN
CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER.  THE REIMBURSEMENT OF
BUSINESS EXPENSES WILL BE GOVERNED BY THE POLICIES FOR THE COMPANY AS THEY ARE
IN EFFECT FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT.


 


(B)                                 ACCOUNTING.  EXECUTIVE SHALL PROVIDE THE
COMPANY WITH AN ACCOUNTING OF ANY EXPENSES, FOR WHICH REIMBURSEMENT IS SOUGHT
INCLUDING A DESCRIPTION OF THE PURPOSE FOR WHICH EACH EXPENSE WAS INCURRED. 
EXECUTIVE SHALL PROVIDE THE COMPANY WITH SUCH OTHER SUPPORTING DOCUMENTATION AND
OTHER SUBSTANTIATION OF REIMBURSABLE EXPENSES AS MAY BE REQUIRED BY COMPANY TO
CONFORM TO INTERNAL REVENUE SERVICE OR OTHER REQUIREMENTS.  ALL SUCH
REIMBURSEMENTS SHALL BE PAYABLE BY THE COMPANY TO EXECUTIVE WITHIN A REASONABLE
TIME AFTER RECEIPT BY THE COMPANY OF APPROPRIATE DOCUMENTATION REQUIRED BY THE
COMPANY.


 


3.4                                                                           
OTHER BENEFITS. THE COMPANY SHALL PROVIDE EXECUTIVE WITH SUCH RETIREMENT
BENEFITS AND GROUP HEALTH AND OTHER INSURANCE COVERAGE AT SUCH LEVELS AND ON
SUCH TERMS AS THE COMPANY GENERALLY PROVIDES TO ITS EXECUTIVE LEVEL EMPLOYEES IN
ACCORDANCE WITH ITS COMPANY-SPONSORED BENEFIT PLANS AS THEY ARE IN EFFECT FROM
TIME TO TIME DURING THE TERM OF THE AGREEMENT.


 


3.5                                                                           
COMPENSATION UPON TERMINATION.  IF EXECUTIVE’S EMPLOYMENT HEREUNDER AND THIS
AGREEMENT IS TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE II, THE
COMPANY WILL BE OBLIGATED TO PROVIDE TO EXECUTIVE COMPENSATION AND BENEFITS, IN
LIEU OF ANY SEVERANCE UNDER ANY SEVERANCE PLAN THAT THE COMPANY MAY THEN HAVE IN
EFFECT, AND SUBJECT TO SETOFF FOR ANY AMOUNTS OWED BY EXECUTIVE TO THE COMPANY
OR ANY AFFILIATE OF THE COMPANY BY REASON OF ANY CONTRACT, AGREEMENT, PROMISSORY
NOTE, ADVANCE, FAILURE TO RETURN COMPANY PROPERTY OR LOAN DOCUMENT, AS FOLLOWS:


 


(A)                                  UPON TERMINATION FOR DEATH OR TOTAL
DISABILITY.  IF EXECUTIVE’S EMPLOYMENT HEREUNDER AND THIS AGREEMENT IS
TERMINATED BY REASON OF HIS DEATH OR TOTAL DISABILITY, UNDER SECTIONS 2.2 (C) OR
(D), THEN WITHIN 30 DAYS OF THE DATE OF TERMINATION THE COMPANY WILL PAY
EXECUTIVE (OR HIS ESTATE OR BENEFICIARIES):


 

(I)                                     ANY BASE SALARY THAT HAS BEEN ACCRUED
BUT NOT PAID AS OF THE DATE OF TERMINATION (THE “ACCRUED BASE SALARY”);

 

(II)                                  ANY COMPENSATION FOR UNUSED VACATION DAYS
ACCRUED AS OF THE TERMINATION DATE IN AN AMOUNT EQUAL TO EXECUTIVE’S BASE SALARY
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF ACCRUED UNUSED
VACATION DAYS AND THE DENOMINATOR OF WHICH IS 360 (THE “ACCRUED VACATION
PAYMENT”);

 

--------------------------------------------------------------------------------


 

(III)                               ANY EXPENSES INCURRED BY EXECUTIVE PRIOR TO
THE DATE OF TERMINATION THAT MAY BE REIMBURSED PURSUANT TO THIS AGREEMENT (THE
“ACCRUED REIMBURSABLE EXPENSES”);

 

(IV)                              ANY ACCRUED AND VESTED BENEFITS REQUIRED TO BE
PROVIDED UPON DEATH OR TOTAL DISABILITY BY THE TERMS OF ANY COMPANY-SPONSORED
BENEFIT PLANS OR PROGRAMS EXCLUSIVE OF ANY LONG TERM SHARES (THE “ACCRUED
BENEFITS”), TOGETHER WITH ANY BENEFITS REQUIRED TO BE PAID OR PROVIDED IN THE
EVENT OF EXECUTIVE’S DEATH OR TOTAL DISABILITY UNDER APPLICABLE LAW; AND

 

(V)                                 AN AMOUNT EQUAL TO EITHER THE PRORATED
PORTION OF THE ANNUAL INCENTIVE BONUS THAT EXECUTIVE RECEIVED FOR THE LAST
FISCAL YEAR COMPLETED PRIOR TO TERMINATION EQUAL TO THE RELEVANT ANNUAL
INCENTIVE BONUS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS IN THE YEAR PRIOR TO THE DATE OF DEATH OR TOTAL DISABILITY AND THE
DENOMINATOR OF WHICH IS 360, OR IF THE TERMINATION OCCURS IN THE FIRST YEAR OF
THE EMPLOYMENT TERM, THEN THE PRORATED PORTION OF THE ANNUAL INCENTIVE BONUS AS
IF THE TARGET BONUS WAS RECEIVED FOR THAT YEAR (THE “ACCRUED BONUS”) CALCULATED
IN THE SAME FASHION.

 

In addition, if Executive’s employment and this Agreement is terminated under
Section 2.2(c)-(d) any Long Term Shares issued to Executive under this Agreement
which have not yet vested shall immediately vest and shall no longer be subject
to forfeiture.

 


(B)                                 UPON TERMINATION BY COMPANY FOR CAUSE OR
VOLUNTARILY BY EXECUTIVE.  IF EXECUTIVE’S EMPLOYMENT HEREUNDER AND THIS
AGREEMENT IS TERMINATED SECTIONS 2.2 (A) OR (E), WITHIN 15 DAYS OF THE DATE OF
SUCH TERMINATION, THE COMPANY WILL PAY EXECUTIVE:

 

(I)                                     ANY ACCRUED BASE SALARY;

 

(II)                                  ANY ACCRUED VACATION PAYMENT;

 

(III)                               ANY ACCRUED REIMBURSABLE EXPENSES; AND

 

(IV)                              ANY ACCRUED BENEFITS, TOGETHER WITH ANY
BENEFITS REQUIRED TO BE PAID OR PROVIDED UNDER APPLICABLE LAW.

 

In addition, if Executive’s employment and this Agreement is terminated under
Section 2.2(a) or (e) Long Term Shares issued to Executive which have not yet
vested shall immediately be forfeited by Executive.

 


(C)                                  UPON TERMINATION BY THE COMPANY WITHOUT
CAUSE OR BY EXECUTIVE FOR GOOD REASON.  IF EXECUTIVE’S EMPLOYMENT HEREUNDER AND
THIS AGREEMENT IS TERMINATED UNDER SECTIONS 2.2 (B) OR (F), THE COMPANY WILL PAY
EXECUTIVE:


 

(I)                                     ANY ACCRUED BASE SALARY;

 

(II)                                  ANY ACCRUED VACATION PAYMENT;

 

(III)                               ANY ACCRUED REIMBURSABLE EXPENSES;

 

(IV)                              ANY ACCRUED BENEFITS, TOGETHER WITH ANY
BENEFITS REQUIRED TO BE PAID OR PROVIDED UNDER APPLICABLE LAW;

 

--------------------------------------------------------------------------------


 

(V)                                 ANY ACCRUED BONUS; AND

 

(VI)                              AN AMOUNT EQUAL TO THE SUM OF: (A) 1.25 TIMES
EXECUTIVE’S THEN CURRENT BASE SALARY; PLUS (B) AN AMOUNT EQUAL TO THE ANNUAL
INCENTIVE BONUS WHICH WAS PAID TO EXECUTIVE FOR THE FISCAL YEAR IMMEDIATELY
PRECEDING THE YEAR OF TERMINATION; PROVIDED, HOWEVER, THAT THE PAYMENT TO
EXECUTIVE PURSUANT TO THIS SECTION 3.5(C)(VI) SHALL IN NO EVENT EXCEED AN AMOUNT
WHICH WOULD CAUSE EXECUTIVE TO RECEIVE AN “EXCESS PARACHUTE PAYMENT” AS DEFINED
IN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”); PROVIDED, HOWEVER
THAT IF THE TERMINATION OCCURS WITHIN ONE YEAR OF A CHANGE OF CONTROL, THEN IN
ADDITION TO THE AMOUNTS DESCRIBED IN (I) – (V) ABOVE, THE COMPANY WILL PAY
EXECUTIVE AN AMOUNT EQUAL TO 2.99 TIMES THE SUM OF: (A) EXECUTIVE’S THEN CURRENT
BASE SALARY; PLUS (B) AN AMOUNT EQUAL TO THE ANNUAL INCENTIVE BONUS WHICH WAS
PAID TO EXECUTIVE FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE YEAR OF
TERMINATION; PLUS (C) THE VALUE OF THE ANNUAL LONG TERM SHARE AWARD WHICH WAS
GRANTED TO EXECUTIVE FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE YEAR OF
TERMINATION; PROVIDED, HOWEVER, THAT THE PAYMENT TO EXECUTIVE PURSUANT TO THIS
SECTION 3.5(C)(VI) SHALL IN NO EVENT EXCEED AN AMOUNT WHICH WOULD CAUSE
EXECUTIVE TO RECEIVE AN “EXCESS PARACHUTE PAYMENT” AS DEFINED IN THE CODE.

 

In addition, if Executive’s employment hereunder and this Agreement is
terminated under Section 2.2(b) Long Term Shares issued to Executive which have
not yet vested shall immediately vest and shall no longer be subject to
forfeiture by Executive.  If Executive’s employment hereunder is terminated
under Section 2.2(f) Long Term Shares issued to Executive which have not vested
shall immediately be forfeited by Executive; provided that if this Agreement is
terminated under Section 2.2(f) within one year of a Change of Control than any
Long Term Shares issued to Executive under this Agreement shall immediately vest
and shall no longer be subject to forfeiture by Executive.

 


3.6                                                                           
CESSATION OF RIGHTS AND OBLIGATIONS: SURVIVAL OF CERTAIN PROVISIONS.  ON THE
DATE OF EXPIRATION OR EARLIER TERMINATION OF THE EMPLOYMENT TERM FOR ANY REASON,
ALL OF THE RESPECTIVE RIGHTS, DUTIES, OBLIGATIONS AND COVENANTS OF THE PARTIES,
AS SET FORTH HEREIN, SHALL, EXCEPT AS SPECIFICALLY PROVIDED HEREIN TO THE
CONTRARY, CEASE AND BECOME OF NO FURTHER FORCE OR EFFECT AS OF THE DATE OF
TERMINATION, AND SHALL ONLY SURVIVE AS EXPRESSLY PROVIDED FOR HEREIN.


 


ARTICLE IV
CONFIDENTIALITY AND NON-COMPETE AGREEMENT

 


4.1                                                                           
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  EXECUTIVE HEREBY ACKNOWLEDGES AND
AGREES THAT THE DUTIES AND SERVICES TO BE PERFORMED BY EXECUTIVE UNDER THIS
AGREEMENT ARE SPECIAL AND UNIQUE AND THAT AS A RESULT OF HIS EMPLOYMENT BY THE
COMPANY HEREUNDER EXECUTIVE HAS DEVELOPED OVER TIME AND WILL ACQUIRE, DEVELOP
AND USE INFORMATION OF A SPECIAL AND UNIQUE NATURE AND VALUE THAT IS NOT
GENERALLY KNOWN TO THE PUBLIC OR TO THE COMPANY’S INDUSTRY, INCLUDING BUT NOT
LIMITED TO, CERTAIN RECORDS, SECRETS, DOCUMENTATION, SOFTWARE PROGRAMS, PRICE
LISTS, LEDGERS AND GENERAL INFORMATION, EMPLOYEE RECORDS, MAILING LISTS,
SHAREHOLDER LISTS, TENANT LISTS AND PROFILES, PROSPECTIVE CUSTOMER, ACQUISITION
CANDIDATE OR TENANT LISTS, ACCOUNTS RECEIVABLE AND PAYABLE LEDGERS, FINANCIAL
AND OTHER RECORDS OF THE COMPANY OR ITS AFFILIATES, INFORMATION REGARDING ITS
SHAREHOLDERS, TENANTS OR JOINT VENTURE PARTNERS, AND OTHER SIMILAR MATTERS (ALL
SUCH INFORMATION BEING HEREINAFTER REFERRED TO AS “CONFIDENTIAL INFORMATION”).

 

--------------------------------------------------------------------------------


 


EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE CONFIDENTIAL INFORMATION IS
OF GREAT VALUE TO THE COMPANY AND THAT THE RESTRICTIONS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT ARE REASONABLY NECESSARY TO PROTECT THE CONFIDENTIAL
INFORMATION AND THE GOODWILL OF THE COMPANY AND THE AFFILIATES.  ACCORDINGLY,
EXECUTIVE HEREBY AGREES THAT:


 


(A)                                  EXECUTIVE WILL NOT, DURING THE EMPLOYMENT
TERM OR AT ANY TIME THEREAFTER, DIRECTLY OR INDIRECTLY, EXCEPT IN CONNECTION
WITH EXECUTIVE’S PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT, OR AS OTHERWISE
AUTHORIZED IN WRITING BY THE COMPANY FOR THE BENEFIT OF THE COMPANY OR ANY
AFFILIATE, DIVULGE TO ANY PERSON, FIRM, CORPORATION, LIMITED LIABILITY COMPANY ,
PARTNERSHIP OR ORGANIZATION, OR ANY AFFILIATED ENTITY (HEREINAFTER REFERRED TO
AS “THIRD PARTIES”), OR USE OR CAUSE OR AUTHORIZE ANY THIRD PARTIES TO DIVULGE
OR USE, THE CONFIDENTIAL INFORMATION, EXCEPT AS REQUIRED BY LAW; AND


 


(B)                                 UPON THE TERMINATION OF THE EMPLOYMENT TERM
AND THIS AGREEMENT FOR ANY REASON WHATSOEVER, EXECUTIVE SHALL DELIVER OR CAUSE
TO BE DELIVERED TO THE COMPANY ANY AND ALL CONFIDENTIAL INFORMATION, INCLUDING
DRAWINGS, NOTEBOOKS, KEYS, DATA AND OTHER DOCUMENTS AND MATERIALS BELONGING TO
THE COMPANY OR ITS AFFILIATES WHICH IS IN HIS POSSESSION OR UNDER HIS CONTROL
RELATING TO THE COMPANY OR ITS AFFILIATES, REGARDLESS OF THE MEDIUM UPON WHICH
IT IS STORED, AND WILL DELIVER TO THE COMPANY UPON TERMINATION, ANY OTHER
PROPERTY OF THE COMPANY OR ITS AFFILIATES WHICH IS IN HIS POSSESSION OR UNDER
HIS CONTROL.


 


4.2                                                                           
NON-SOLICITATION AND COVENANT NOT TO COMPETE.


 


(A)                                  GENERAL.  EXECUTIVE ACKNOWLEDGES THAT THE
COVENANTS SET FORTH IN THIS SECTION 4.2 ARE REASONABLE IN SCOPE AND ESSENTIAL TO
THE PRESERVATION OF THE BUSINESS AND THE GOODWILL OF THE COMPANY, AND ARE
CONSIDERATION FOR THE AMOUNTS TO BE PAID TO EXECUTIVE HEREUNDER.  EXECUTIVE ALSO
ACKNOWLEDGES THAT THE ENFORCEMENT OF THE COVENANT SET FORTH IN THIS SECTION 4.2
WILL NOT PRECLUDE EXECUTIVE FROM BEING GAINFULLY EMPLOYED IN SUCH MANNER AND TO
THE EXTENT AS TO PROVIDE A STANDARD OF LIVING FOR HIMSELF, THE MEMBERS OF HIS
FAMILY AND THE OTHERS DEPENDENT UPON HIM OF AT LEAST THE LEVEL PROVIDED BY THIS
AGREEMENT.  IN ADDITION, EXECUTIVE ACKNOWLEDGES THAT THE COMPANY AND ITS
AFFILIATES HAVE OBTAINED AN ADVANTAGE OVER THEIR COMPETITORS THAT IS
CHARACTERIZED BY RELATIONSHIPS WITH CLIENTS, PRINCIPALS, TENANTS AND OTHER
CONTACTS.


 


(B)                                 COVENANT.  EXECUTIVE HEREBY COVENANTS AND
AGREES THAT, EXCEPT AS PERMITTED BY THE COMPANY, DURING THE EMPLOYMENT TERM, AND
ANY EXTENSIONS THEREOF, AND FOR A PERIOD OF ONE YEAR FOLLOWING THE EXPIRATION,
TERMINATION OR EXTENSION OF THIS AGREEMENT, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY: (I) ALONE, TOGETHER OR IN ASSOCIATION WITH OTHERS, EITHER AS A
PRINCIPAL, AGENT, OWNER, SHAREHOLDER, OFFICER, DIRECTOR, PARTNER, EMPLOYEE,
LENDER, INVESTOR OR IN ANY OTHER CAPACITY, ENGAGE IN, HAVE ANY FINANCIAL
INTEREST IN OR BE IN ANY WAY CONNECTED OR AFFILIATED WITH, OR RENDER ADVICE OR
SERVICES TO, ANY BUSINESS ENGAGED IN PURCHASING, SELLING, FINANCING, MANAGING,
LEASING, BROKERING OR PROVIDING SERVICES FOR RETAIL SHOPPING CENTERS OR ANY NEW
BUSINESS OR LINES OF BUSINESS WHICH THE COMPANY MAY ENTER PRIOR WHICH BUSINESS
OR BUSINESSES ARE CONDUCTED IN THE GREATER METROPOLITAN AREA OF CHICAGO,
ILLINOIS, OTHER THAN AS AN EMPLOYEE OF THE INLAND GROUP, INC. (“TIGI”) OR AN
AFFILIATE OF TIGI OR OTHERWISE ON BEHALF OF THE COMPANY AS AN EMPLOYEE THEREOF
OR SUCH OTHER BUSINESS AS MAY BE PERMITTED BY THE COMPANY IN WRITING, (II)
DIRECTLY OR INDIRECTLY DIVERT, TAKE AWAY, SOLICIT OR INTERFERE WITH OR ATTEMPT
TO DIVERT, TAKE AWAY, SOLICIT OR INTERFERE WITH ANY PRESENT OR PROSPECTIVE
CUSTOMER, EXCEPT ON BEHALF OF THE COMPANY AS AN EMPLOYEE THEREOF; (III) DIRECTLY
OR INDIRECTLY SOLICIT, INDUCE, INFLUENCE OR ATTEMPT TO SOLICIT, INDUCE OR
INFLUENCE ANY EMPLOYEE OR AGENT OF THE COMPANY TO LEAVE HIS EMPLOYMENT OR

 

--------------------------------------------------------------------------------


 


ENGAGEMENT WITH THE COMPANY; OR OFFER EMPLOYMENT OR ENGAGEMENT TO OR EMPLOY OR
ENGAGE ANY SUCH EMPLOYEE OF THE COMPANY, OR ASSIST OR ATTEMPT TO ASSIST ANY SUCH
EMPLOYEE OF THE COMPANY IN SEEKING OTHER EMPLOYMENT; (IV) IN ANY MANNER SLANDER,
LIBEL OR BY OTHER MEANS TAKE ACTION WHICH IS OR INTENDED, OR COULD REASONABLY BE
EXPECTED, TO BE DETRIMENTAL TO THE COMPANY OR AN AFFILIATE OR THEIR RESPECTIVE
EMPLOYEES OR OPERATIONS; (V) KNOWINGLY MAKE OR PARTICIPATE IN ANY “SOLICITATION”
OF “PROXIES” OR “CONSENTS” (AS SUCH TERMS ARE USED IN THE PROXY RULES OF THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION) OR MAKE PROPOSALS FOR APPROVAL
OF THE COMPANY’S STOCKHOLDERS; (VI) KNOWINGLY FORM, JOIN OR PARTICIPATE IN A
“GROUP” (WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT) WITH
RESPECT TO THE COMPANY’S SECURITIES; (VII) OTHERWISE KNOWINGLY ACT TO CONTROL OR
SEEK TO CONTROL THE MANAGEMENT, BOARD OF DIRECTORS OR POLICIES OF THE COMPANY
(EXCEPT WITH RESPECT TO ACTIONS TAKEN SOLELY IN EXECUTIVE’S CAPACITY AS AN
OFFICER OF THE COMPANY IN THE EXERCISE OF HIS FIDUCIARY DUTIES; OR (VIII) MAKE
ANY AGREEMENT TO DO ANY OF THE FOREGOING TO THE EXTENT RESTRICTED THEREBY.  AS
USED IN THIS SECTION 4.2, THE TERM “COMPANY” SHALL MEAN THE COMPANY OR AN
AFFILIATE.  AS USED IN THIS SECTION 4.2(B), “CUSTOMER” AND “PROSPECTIVE
CUSTOMER” SHALL INCLUDE: (I) ANY TENANT OF THE COMPANY’S PROPERTIES OR ANY OTHER
PERSON OR ENTITY WITH WHOM THE COMPANY IS NEGOTIATING FOR THE LEASING OF REAL
PROPERTY FROM THE COMPANY OR AN AFFILIATE AT THE TIME OF THE TERMINATION OF THIS
AGREEMENT OR DURING THE SIX MONTH PERIOD IMMEDIATELY PRIOR TO SUCH TERMINATION;
(II) ANY OWNER OR PROSPECTIVE OWNER OF REAL PROPERTY THE PURCHASE OR SALE OF
WHICH IS BEING NEGOTIATED BY THE COMPANY AT THE TIME OF THE TERMINATION OF THIS
AGREEMENT OR DURING THE SIX MONTH PERIOD IMMEDIATELY PRIOR TO SUCH TERMINATION;
OR (III) ANY JOINT VENTURE PARTNER OF THE COMPANY.  THE RESTRICTIONS IMPOSED BY
THIS SUBPARAGRAPH 4.2(B) SHALL NOT APPLY TO THE OWNERSHIP OF ONE PERCENT (1%) OR
LESS OF ALL OF THE OUTSTANDING SECURITIES OF ANY ENTITY WHOSE SECURITIES ARE
LISTED ON A NATIONAL SECURITIES EXCHANGE, OR INCLUDED FOR QUOTATION ON ANY
INTERDEALER QUOTATION SYSTEM.


 


4.3                                                                           
REMEDIES.


 


(A)                                  INJUNCTIVE RELIEF.  EXECUTIVE EXPRESSLY
ACKNOWLEDGES AND AGREES THAT THE BUSINESS OF THE COMPANY IS HIGHLY COMPETITIVE
AND THAT A VIOLATION OF ANY OF THE PROVISIONS OF SECTIONS 4.1 OR 4.2 WOULD CAUSE
IMMEDIATE AND IRREPARABLE HARM, LOSS AND DAMAGE TO THE COMPANY OR AN AFFILIATE
NOT ADEQUATELY COMPENSABLE BY A MONETARY AWARD.  EXECUTIVE FURTHER ACKNOWLEDGES
AND AGREES THAT THE TIME PERIODS AND TERRITORIAL AREAS PROVIDED FOR HEREIN ARE
THE MINIMUM NECESSARY TO ADEQUATELY PROTECT THE BUSINESS OF THE COMPANY, THE
ENJOYMENT OF THE CONFIDENTIAL INFORMATION AND THE GOODWILL OF THE COMPANY. 
WITHOUT LIMITING ANY OF THE OTHER REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN
EQUITY, OR THE COMPANY’S RIGHT OR ABILITY TO COLLECT MONEY DAMAGES, EXECUTIVE
AGREES THAT ANY ACTUAL OR THREATENED VIOLATION OF ANY OF THE PROVISIONS OF
SECTIONS 4.1 OR 4.2 MAY BE IMMEDIATELY RESTRAINED OR ENJOINED BY ANY COURT OF
COMPETENT JURISDICTION, AND THAT A TEMPORARY RESTRAINING ORDER OR EMERGENCY,
PRELIMINARY OR FINAL INJUNCTION MAY BE ISSUED IN ANY COURT OF COMPETENT
JURISDICTION, UPON TWENTY-FOUR (24) HOUR NOTICE AND WITHOUT BOND.


 


(B)                                 ENFORCEMENT.  EXECUTIVE EXPRESSLY
ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF SECTIONS 4.1 OR 4.2 SHALL
ENFORCED TO THE FULLEST EXTENT PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES IN
EACH JURISDICTION IN WHICH ENFORCEMENT MIGHT BE SOUGHT.  ACCORDINGLY, IF ANY
PARTICULAR PORTION OF SECTIONS 4.1 OR 4.2 SHALL EVER BE ADJUDICATED AS INVALID
OR UNENFORCEABLE, OR IF THE APPLICATION THEREOF TO ANY PARTY OR CIRCUMSTANCE
SHALL BE ADJUDICATED TO BE PROHIBITED BY OR INVALIDATED BY SUCH LAWS OR PUBLIC
POLICIES, SUCH SECTION OR SECTIONS SHALL BE: (I) DEEMED AMENDED TO DELETE
THEREFROM SUCH PORTIONS SO ADJUDICATED; OR (II) MODIFIED AS DETERMINED
APPROPRIATE BY SUCH A COURT, SUCH DELETIONS OR MODIFICATIONS TO APPLY ONLY WITH

 

--------------------------------------------------------------------------------


 


RESPECT TO THE OPERATION OF SUCH SECTION OR SECTIONS IN THE PARTICULAR
JURISDICTIONS SO ADJUDICATING ON THE PARTIES AND UNDER THE CIRCUMSTANCES AS TO
WHICH SO ADJUDICATED.


 


ARTICLE V
MISCELLANEOUS

 


5.1                                                                           
NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED: (I) WHEN DELIVERED
PERSONALLY OR BY COMMERCIAL MESSENGER; (II) ONE BUSINESS DAY FOLLOWING DEPOSIT
WITH A RECOGNIZED OVERNIGHT COURIER SERVICE, PROVIDED SUCH DEPOSIT OCCURS PRIOR
TO THE DEADLINE IMPOSED BY SUCH SERVICE FOR OVERNIGHT DELIVERY; (III) WHEN
TRANSMITTED, IF SENT BY FACSIMILE COPY, PROVIDED CONFIRMATION OF RECEIPT IS
RECEIVED BY SENDER AND SUCH NOTICE IS SENT BY AN ADDITIONAL METHOD PROVIDED
HEREUNDER, IN EACH CASE ABOVE PROVIDED SUCH COMMUNICATION IS ADDRESSED TO THE
INTENDED RECIPIENT THEREOF AS SET FORTH BELOW:


 

To Executive at his home address.

 

To the Company at:

 

Inland Real Estate Corporation

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attn: Robert D. Parks

 

 

 

With a copy to:

 

Shefsky & Froelich Ltd.

 

 

444 N. Michigan Ave., Suite 2500

 

 

Chicago, IL 60611

 

 

Attn: Michael J. Choate

 

 

Telephone: (312) 836-4066

 

 

Facsimile: (312) 527-5921

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 


5.2                                                                           
ENTIRE AGREEMENT; AMENDMENTS, ETC.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES HERETO, AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF.  NO MODIFICATION,
AMENDMENT, WAIVER OR ALTERATION OF THIS AGREEMENT OR ANY PROVISION OR TERM
HEREOF SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING,
EXECUTED BY BOTH PARTIES HERETO, AND ANY WAIVER SO GIVEN SHALL BE EFFECTIVE ONLY
IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


5.3                                                                           
BENEFIT.  THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, AND
SHALL BE ENFORCEABLE BY, THE HEIRS, SUCCESSORS AND LEGAL REPRESENTATIVES OF
EXECUTIVE AND THE SUCCESSORS, ASSIGNEES AND TRANSFEREES OF THE COMPANY AND ITS
CURRENT OR FUTURE AFFILIATES.  THIS AGREEMENT OR ANY RIGHT OR INTEREST HEREUNDER
MAY NOT BE ASSIGNED BY EXECUTIVE.


 


5.4                                                                           
NO WAIVER.  NO FAILURE OR DELAY ON THE PART OF ANY PARTY HERETO IN EXERCISING
ANY RIGHT, POWER OR REMEDY HEREUNDER OR PURSUANT HERETO SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR REMEDY HEREUNDER OR PURSUANT THERETO.

 

--------------------------------------------------------------------------------


 


5.5                                                                           
SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW
BUT, IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS AGREEMENT.  IF ANY PART OF ANY COVENANT OR
OTHER PROVISION IN THIS AGREEMENT IS DETERMINED BY A COURT OF LAW TO BE OVERLY
BROAD THEREBY MAKING THE COVENANT UNENFORCEABLE, THE PARTIES HERETO AGREE, AND
IT IS THEIR DESIRE, THAT THE COURT SHALL SUBSTITUTE A JUDICIALLY ENFORCEABLE
LIMITATION IN ITS PLACE, AND THAT AS SO MODIFIED THE COVENANT SHALL BE BINDING
UPON THE PARTIES AS IF ORIGINALLY SET FORTH HEREIN.


 


5.6                                                                           
COMPLIANCE AND HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE INTENDED TO BE FOR
CONVENIENCE AND REFERENCE ONLY, AND SHALL NOT DEFINE OR LIMIT THE SCOPE, EXTENT
OR INTENT OR OTHERWISE AFFECT THE MEANING OF ANY PORTION HEREOF.


 


5.7                                                                           
GOVERNING LAW.  THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY,
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, AND THE PARTIES AGREE THAT ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT SHALL BE BROUGHT IN THE STATE COURTS IN CHICAGO, ILLINOIS OR
IN THE U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.  THE PARTIES
HERETO HEREBY ACCEPT THE EXCLUSIVE JURISDICTION OF THOSE COURTS FOR THE PURPOSE
OF ANY SUCH SUIT, ACTION OR PROCEEDING.  VENUE FOR ANY SUCH ACTION, IN ADDITION
TO ANY OTHER VENUE PERMITTED BY STATUTE, WILL BE IN CHICAGO, ILLINOIS.


 


5.8                                                                           
COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH WILL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER WILL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


5.9                                                                           
NO PRESUMPTION AGAINST DRAFTER.  EACH OF THE PARTIES HERETO HAS JOINTLY
PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN
AMBIGUITY OR A QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL
BE CONSTRUED AS IF DRAFTED JOINTLY BY EACH OF THE PARTIES HERETO AND NO
PRESUMPTIONS OR BURDENS OF PROOF SHALL ARISE FAVORING ANY PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT.


 


5.10                                                                     
ENFORCEMENT.  IN THE EVENT EITHER OF THE PARTIES TO THIS AGREEMENT SHALL BRING
AN ACTION AGAINST THE OTHER PARTY WITH RESPECT TO THE ENFORCEMENT OR BREACH OF
ANY PROVISION OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION SHALL
RECOVER FROM THE NON-PREVAILING PARTY THE COSTS INCURRED BY THE PREVAILING PARTY
WITH RESPECT TO SUCH ACTION INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’
FEES.


 


5.11                                                                     
RECITALS.  THE RECITALS SET FORTH ABOVE ARE HEREBY INCORPORATED IN AND MADE A
PART OF THIS AGREEMENT BY THIS REFERENCE.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

 

 

INLAND REAL ESTATE CORPORATION,

 

 

 

 

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Robert D. Parks

 

 

 

 

 

 

Name:

Robert D. Parks

 

 

 

 

 

 

Its:

President and CEO

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Mark E. Zalatoris

 

 

 

 

 

 

Name:

Mark E. Zalatoris

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(FORMULA FOR DETERMINING ANNUAL INCENTIVE BONUS)

 

I.                                         The Executive’s Annual Incentive
Bonus Opportunity (“AIBO”) shall be determined based on performance of the
Company, measured to either a Threshold, Target, or High level of performance.

 

•                                          The Company will have achieved a
Threshold level of performance if the Company’s growth in FFO per fully-diluted
share when compared to the prior year, for the fiscal year for which the AIBO is
calculated is not less than 80% of the median FFO growth rate for the applicable
year as published by NAREIT for the Retail Property Sector.

 

•                                          The Company will have achieved a
Target level of performance if the Company’s growth in FFO per fully-diluted
share when compared to the prior year, for the fiscal year for which the AIBO is
calculated is not less than 100% of the median FFO growth rate for the
applicable year as published by NAREIT for the Retail Property Sector.

 

•                                          The Company will have achieved a High
level of performance if the Company’s growth in FFO per fully-diluted share when
compared to the prior year, for the fiscal year for which the AIBO is calculated
is not less than 130% of the median FFO growth rate for the applicable year as
published by NAREIT for the Retail Property Sector.

 

For purposes of calculating AIBO, “FFO” shall have the same meaning ascribed to
that term in the Company’s report on Form 10-K as filed with the SEC for the
year in which the bonus is to be calculated.

 

Subject to II below, if the Company achieves a Threshold level of performance,
the Executive’s AIBO will be equal to 20% of Executive’s Base Salary for the
applicable year.  If the Company achieves a Target level of performance, the
Executive’s AIBO will be equal to 30% of Executive’s Base Salary for the
applicable year.  If the Company achieves a High level of performance, the
Executive’s AIBO will be equal to 50% of Executive’s Base Salary for the
applicable year.

 

II.                                     The Executive’s Annual Incentive Bonus
for the applicable year shall be determined by adding two components:

 

A.                                   The first component shall be equal to 50%
of the Executive’s AIBO.

 

B.                                     The second component shall be determined
by the Company’s CEO, as recommended to and approved by the Company’s board of
directors, based on a subjective assessment of the Executive’s performance, and
may be up to but not in excess of 50% of the Executive’s AIBO.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(FORMULA FOR DETERMINING ANNUAL AWARD OF LONG TERM SHARES)

 

I.                                         The Executive’s Annual Award of Long
Term Shares (“LTS”) shall be determined based on performance of the Company,
measured to either a Threshold, Target, or High level of performance.

 

•                                          The Company will have achieved a
Threshold level of performance if the Company’s growth in FFO, per fully-diluted
share when compared to the prior year, for the fiscal year for which the grant
of Long Term Shares is calculated is not less than 80% of the median FFO growth
rate for the applicable year as published by NAREIT for the Retail Property
Sector.

 

•                                          The Company will have achieved a
Target level of performance if the Company’s growth in FFO per fully-diluted
share when compared to the prior year for the fiscal year for which the grant of
Long Term Shares is calculated is not less than 100% of the median FFO growth
rate for the applicable year as published by NAREIT for the Retail Property
Sector.

 

•                                          The Company will have achieved a High
level of performance if the Company’s growth in FFO per fully-diluted share when
compared to the prior year for which the grant of Long Term Shares is calculated
is not less than 130% of the median FFO growth rate for the applicable year as
published by NAREIT for the Retail Property Sector.

 

For purposes of calculating the LTS grant, “FFO” shall have the same meaning
ascribed to that term in the Company’s report on Form 10-K as filed with the SEC
for the year in which the bonus is to be calculated.

 

Subject to II below, if the Company achieves a Threshold level of performance,
the Executive’s LTS grant will be 5000 shares.  If the Company achieves a Target
level of performance, the Executive’s LTS grant will be 10,000 shares.  If the
Company achieves a High level of performance, the Executive’s LTS grant will be
15,000 shares.

 

II.                                     The Executive’s Annual Award of Long
Term Shares for the applicable year shall be determined by adding two
components:

 

A.                                   The first component shall be equal to 50%
of the Executive’s LTS grant hereunder.

 

B.                                     The second component shall be determined
by the Company’s CEO, as recommended to and approved by the Company’s board of
directors, based on a subjective assessment of the Executive’s performance, and
may be up to but not in excess of 50% of the Executive’s LTS grant.

 

--------------------------------------------------------------------------------